UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1138


In re: ERIC WYCHE, a/k/a Little E,


                    Petitioner.



              On Petition for Writ of Mandamus. (3:17-cr-00021-HEH-1)


Submitted: June 24, 2021                                          Decided: June 28, 2021


Before KING and THACKER, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Eric Wyche, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Eric Wyche petitions for a writ of mandamus, alleging that the district court has

unduly delayed acting on his 28 U.S.C. § 2255 motion. He seeks an order from this court

directing the district court to act. Our review of the district court’s docket reveals that the

district court recently issued an order denying Wyche’s § 2255 motion, directing the

Government to respond to Wyche’s motion to amend his § 2255 motion, and taking

Wyche’s motion to amend under advisement. Accordingly, because the district court has

recently decided Wyche’s case, we deny the mandamus petition as moot. We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                         PETITION DENIED




                                              2